Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments, the 112(b) rejection over claims 1-41 has been withdrawn. 
Claims 1-9, 13-17, 19-39, and 41 are currently pending in this Office Action. 
Claim Objections
Claim 27 is objected to because of the following informalities:  the claim appears to delete the limitation “while maintaining the integrity of the at least one removed piece” (last line) but instead of using strike-through, the limitation is placed within single brackets. To clearly indicate that the limitation has been deleted, the limitation should include strike-through markings (see 37 CFR 1.121).  Appropriate correction is required. For purpose of examination, the claim is construed such that the limitation has been deleted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5, 6, 13-15, 19-21, 26-28, 30, 32-39, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over GuyGoneVegan (Post 3: Daiya Swiss Slices Review) in view of PacProInc (Material Expertise) and Chapman (US 2013/0089643). 
Regarding Claims 1, 27, 32 and 37, GuyGoneVegan discloses a cheese package comprising: at least three individual slices of cheese in a stack (11 slices, see page 2, line 1); a separator between each adjacent pair of slices such that adjacent slices do not contact one another (wax paper, page 2 line 1), and packaging surrounding the stack (black tray with film cover, see image Page 2). 
GuyGoneVegan further teaches wherein each separator is a generally rectangular body defined by four sides, but is silent to having a semi-circular tab from one of the four sides and extending beyond the stack. Chapman is relied on to teach packaging for sliced cheese products (paragraph 11) having separators interleaved between the cheese slices (top sheet 62/bottom sheet 64, paragraph 38 and Fig. 5). Chapman similarly stacks the sliced food products into a straight stack and provides tabs 70 for grasping a single sliced cheese from the stack (paragraph 15), wherein the tab is a semi-circular shape (see Fig. 4).
Therefore, since Chapman is also directed to stacked food products having separators between the slices of food products in a stack, it would have been obvious to one of ordinary skill in the art to use tabs in the shape of a semi-circle based on design choice, and to facilitate lifting of the cheese slices from the stack. 
As to the limitation of the body having sufficient rigidity for a user to lift any one of the separators using the tab from the stack to remove at least one slice without the one slice cracking and breaking, the ability to prevent the one slice from “cracking and breaking” depends on several factors in addition to the separator, such as the type of cheese, and the technique of the user removing the slice of cheese. Also, the limitation is directed to an intended use of the claimed invention (e.g. lifting the separators using the tab). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the 
In any case, PacProInc is further relied on to provide a showing of industry known standards for developing interleaving materials. Specifically, PacProInc is directed to providing interleaving solutions for several types of food, and recognizes that paper basis weight, and rigidity (stiffness) are key parameters when determining the proper interleaving material to use (see bulleted list, bottom of page 1). 
Therefore, since it is recognized that material stiffness is a key parameter is interleaving materials, it would have been obvious to one of ordinary skill in the art to select an interleaving material of a certain rigidity based on design choice. 
Regarding Claim 5, GuyGoneVegan further teaches comprising greater than eight individual slices (11 slices, Page 2, line 1).
Regarding Claim 6, GuyGoneVegan further teaches wherein the stack is a straight stack (see image, page 2).
Regarding Claim 13, GuyGoneVegan further teaches wherein the separator is fabricated from paper (wax paper, Page 2, line 1). 
Regarding Claim 14, while silent to wherein the body and the tab are fabricated of different materials, Chapman is further relied on to disclose a tab having different features on the tab relative to the body (checkering thereon, paragraph 17).  One of ordinary skill in the art would have recognize that the checkering provides a textured surface which improves the gripping of the tabs. Since it is recognized to provide a distinguishing feature on the tab relative to the body of the separator, it would have been obvious to one of ordinary skill in the art to fabricate the tab from a different material to modify the textured surface of the grip tab based on design choice. 
Regarding Claim 15
Regarding Claim 19, GuyGoneVegan further teaches wherein the separators are all oriented in the same direction relative to the stack (Image on page 2).
Regarding Claim 20, Chapman further discloses having tabs that are staggered to allow removal of a single protected food slice (paragraph 12). It would have been obvious to one of ordinary skill in the art to stagger the tabs to facilitate removal of a single food slice, which results in separators that are not all orientated in the same direction relative to the stack.
Regarding Claim 21, Chapman further discloses having tabs that are staggered to allow removal of a single protected food slice (paragraph 12). It would have been obvious to one of ordinary skill in the art to stagger the tabs to facilitate removal of a single food slice, which results in separators have a different orientation from one another relative to the stack. 
Regarding Claim 26, GuyGoneVegan further teaches wherein the packaging includes plastic wrap (black tray with film cover, see image on page 2). 
Regarding Claim 28, GuyGoneVegan teaches further including packaging surrounding the stack (black tray with film cover, see image on page 2).
Regarding Claim 30, GuyGoneVegan further teaches wherein the stack is a straight stack (11 slices come in a pack, see image on page 2). 
Regarding Claim 33, Chapman further discloses wherein the body and the tab are fabricated of the same material (see Fig. 6b where tab 70A is unitary with the body 62 or 64).
Regarding Claim 34, GuyGoneVegan further teaches wherein the body has a first and a second surface and wherein there is a coating on at least one of the first and the second surface (“wax paper” are paper material having a wax coating on at least one surface).
Regarding Claim 35, GuyGoneVegan further teaches wherein the separators are all oriented in the same direction relative to the stack (Image on page 2).
Regarding Claim 36, GuyGoneVegan further teaches wherein the packaging includes plastic wrap (black tray with film cover, see image on page 2). 
Regarding Claim 38
Regarding Claim 39, GuyGoneVegan further teaches wherein the separators are all oriented in the same direction relative to the stack (Image on page 2).
Regarding Claim 41, GuyGoneVegan further teaches wherein the packaging includes plastic wrap (black tray with film cover, see image on page 2). 

Claims 2-4, 8, 9, 22, 25, 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claims 1 and 27, further in view of Thurne (CS 1000 Cheese Slicer). 
Regarding Claims 2 and 29, while it is reasonably expected that GuyGoneVegan is directed to a commercial product which contains slices of cheese having the same shape, Thurne is further relied on to further teach the process of preparing a stack of cheese slices having an interleave option wherein each slice have the same shape, in this case (see images on page 1 and 2). 
Therefore, since Thurne is also directed to industry solutions for providing interleaved sliced cheese product, it would have been obvious to one of ordinary skill in the art to provide slice cheese with the same shape based on product choice. 
Regarding Claim 3 and 4, Thurne further teaches wherein the shape is generally square and rectangle (shown in images). 
Regarding Claim 8, Thurne is further relied on to teach a shingle stack configuration (see “Pack Example”, Page 6). It would have been obvious to one of ordinary skill in the art to use a shingle configuration based on design choice. 
Regarding Claim 9, since GuyGoneVegan discloses a generally square shaped separator, and Thurne discloses a square shaped cheese slice, it is construed that the combination further teach wherein the body and the slice are generally the same shape.
Regarding Claim 22, GuyGoneVegan further teaches wherein the separators are all oriented in the same direction relative to the stack (Image on page 2).
Regarding Claim 25, the combination is silent to wherein the tabs of the separator extends from the stack on the side edge. However, in view of Chapman’s tab in the staggered configuration, one of ordinary skill in the art would recognize that provide the tabs on a side edge of the separators in a 
Therefore, it would have been within the technical grasp of one of ordinary skill in the art to extend the tabs on the side edge of the separator based on design choice, further allowing each tab to be visible in a shingled stack. 
Regarding Claim 31, since GuyGoneVegan discloses a generally square shaped separator, and Thurne discloses a square shaped cheese slice, it is construed that the combination further teach wherein the body and the slice are generally the same shape.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Childress (US D506,051).  
Regarding Claim 7, the combination is silent to wherein the stack is a stagger stack. Childress is relied on to teach an “offset oval-shaped slices of cheese” wherein the stack of cheese slices are staggered (Fig. 3 and 4). 
Since Childress is also directed to sliced cheese in a stack, it would have been obvious to one of ordinary skill in the art to present the cheese stack in a staggered stack based on design choice. One of ordinary skill in the art would also recognize that a staggered stack is advantageous in facilitating the separation of the cheese slices. 


Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Carter (US 2007/0178196). 
Regarding Claim 16, while GuyGoneVegan discloses “wax paper”, it is not specifically recited that there is a coating on the first and the second surface. 
Carter is relied on to teach interleaving materials for cheese slices (see paragraph 1) placed in stacks, wherein the interleaf (60) has a non-stick coating on both the top surface and bottom surface to prevent sticking to the food (paragraph 14). 
Since Carter is also directed to providing interleaving material between slices of cheese, it would have been obvious to one of ordinary skill in the art to provide a coating on both surfaces to prevent sticking between the paper and the food. 
The claim can also be construed such that the separator has a “first surface” and a “second surface” adjacent one another on the same side of the separator. In this case, Carter meets the limitation by providing selective coating strength in specific regions on the same side of the paper. 
Regarding Claim 17, the combination is silent to wherein the coating on the first surface is different than the coating on the second surface. However, Carter further recognizes that the non-stick coatings can be formed selectively on the interleaf surface to provide a relative difference in strength which helps enhance ease of separation by directing the force towards a specific region (paragraph 22). It is further noted that Carter allows for variations and modifications within the invention disclosed (end of paragraph 22). Therefore, it would have been obvious to one of ordinary skill in the art to selectively provide different coatings on each surface to provide a relative different in strength thereby facilitating the separation of the interleaving material from the food product. 

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 8, further in view of Horberg et al. (US 2016/0346951). 
Regarding Claims 23 and 24, the combination is silent to wherein the shingle stack has a leading edge (with respect to Claim 23) or a trailing edge (with respect to Claim 24), and wherein the tabs of the separators extend from the stack on the leading edge or the trailing edge.  
Horberg is further relied on to teach known interleaving papers between slices of cheese products (paragraph 6) to similarly prevent sticking (paragraph 55). Horberg also discloses a shingled stack configuration (Fig. 3a and 3b) and wherein the interleaving paper comprises grip tabs (26). In this case, the grip tab 26 can be construed as the leading edge in which a tab extends therefrom. Similarly, the trailing edge also contains structures which also functions as grip tabs as shown in the annotated figure below. 

    PNG
    media_image1.png
    503
    715
    media_image1.png
    Greyscale

In view of this, it is construed that Horberg discloses a tab structure on both the leading and trailing edge of the separator. Since Horberg is also directed to separating sliced cheese product to prevent sticking, it would have been obvious to one of ordinary skill in the art to place tabs either on the leading edge or trailing edge of the separator. 
Regarding Claim 25, as discussed in Claim 23 and 24, Horberg is relied on to disclose a grip tab on either the leading edge or trailing edge of the separator. Claim 25 differs in that the tab is located on a side edge of the separator, which is merely a rearrangement of parts. Moving the tab to the side edge does not provide a patentable distinction because the location does not modify functionality of the tab in that it assist the user to lift the separator. Therefore, the particular placement of the grip tab would have been an obvious matter of choice (MPEP 2144.04.VI.C). 

Response to Arguments
Applicant’s arguments in the response filed 10 Nov 2020 has been considered but is found not persuasive over the prior art. 
Applicant’s arguments regarding GuyGoneVegan not teaching a tab (page 7 of the remarks) is rendered moot in view of the modification by Chapman which provides a semi-circular tab. 
As to applicant’s argument that PacProInc. does not teach removal of the cheese without breaking and cracking due to being directed to material consistency and quality assurance as opposed to 
Therefore the rejections over Claims 2-4, 7-9, 22, 29 and 31 are maintained. 
As to applicant’s arguments regarding the Chapman reference, applicant argues that Chapman is devoid of any teaching or disclosure of the top sheet or the bottom sheet having sufficient rigidity for a user to lift the top sheet from the stack to remove at least one slice without the one slice cracking or breaking. However, as discussed above, the stiffness or rigidity of the interleaves are known parameters in the industries and thus would have been obvious to determine based on the desired specification. Also, Chapman is merely relied on to provide tabs having a semi-circular shape extending beyond the bodies of the interleave materials. The prior art is capable of separating the slice cheese product “without cracking or breaking” based on the type of cheese (i.e. hard cheese vs. soft cheese) as well as the ability of the user performing the separation; for it Is not inherent that cheese using interleaves of wax paper causes cracking and breaking of all cheeses.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish 
Applicant presents several arguments that the prior art does not disclose providing sufficient rigidity to prevent cracking and breaking of the cheese slices; however, it is noted that Applicant has not provided sufficient evidence that the interleaves used by GuyGoneVegan would inherently result in cracking and breaking of the cheese slice. Furthermore, the limitation is directed to an intended use limitation which depends on factors such as the rigidity of the cheese itself, the condition of the cheese (i.e. temperature, thickness), and the ability of the user separating the cheese. Since the claims do not provide any standard as to how the cheese is being separated or any specificity to the type of cheese, the prior art using conventional materials would also be capable of separating the cheese slices without cracking or breaking the cheese slice by using several means necessary, or if the cheese is of a resilient and flexible type. 
In view of the response above, the rejection over claims 16, 17 and 23-25 have been maintained. 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792